Citation Nr: 0114859	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to special monthly pension, by reason of being in 
need of regular aid and attendance of another person or at 
the housebound rate.  




ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to special monthly pension by reason of being in need of 
regular aid and attendance of another person or on account of 
being housebound.


FINDINGS OF FACT

1.  The veteran has use of the upper and lower extremities 
and is capable of all aspects of self-care.  He is not blind, 
bedridden, a patient in a nursing home or mentally 
incompetent.

2.  He has no single disability ratable at 100 percent and is 
not confined to his house.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
based on the need for aid and attendance of another person 
have not been met.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (2000); Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  The criteria for entitlement to special monthly pension 
at the housebound rate have not been met.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.351, (2000); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); Bernard v. Brown, 4 Vet. App. 384 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current disabilities render him 
permanently housebound and/or so disabled as to require the 
regular aid and attendance of another person.  Initially, the 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law requires VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim and includes other notice and duty to 
assist provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claim on appeal.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC), the veteran has 
been given notice of the information, medical evidence and/or 
lay evidence necessary to substantiate his claim.  He has 
submitted his own VA Form 21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance) in 
support of his claim, and the RO provided him a VA Aid and 
Attendance examination in April 2000.  He has not requested 
any further VA assistance in the development of his claim, 
and no reasonable possibility exists that any further 
assistance would aid in substantiating his claim.  Therefore, 
the Board finds that no prejudice accrues to the veteran in 
proceeding to the merits of this case at this time.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).

In the present case, the veteran is in receipt of an award of 
non-service connected pension benefits.  See 38 U.S.C.A. 
§ 1521(a) (West 1991) (VA shall pay pension to a war period 
veteran who is permanently and totally disabled from non-
service connected disability).  A veteran may receive 
additional monthly pension where he/she is helpless or so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1521(d) (West 1991); 
38 C.F.R. § 3.351 (2000).  Eligibility for such benefits 
requires that the veteran establish that he/she (1) is blind 
or functionally blind; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance.  38 C.F.R. § 3.351(c) 
(2000).

Under VA law and regulations, a factual need for aid and 
attendance is established where the veteran meets the 
following considerations: inability of the claimant to dress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his environment.  38 C.F.R. 
§ 3.352(a) (2000).  The particular personal function(s) that 
the claimant must be unable to perform must be one of the 
enumerated disabling conditions, but he/she is not required 
to satisfy all of the enumerated disabling conditions.  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).  VA must consider all 
of the above-mentioned factors within the regulation.  Id. at 
224.

A lesser (than the rate for aid and attendance) special 
monthly payment is authorized if in addition to having a 
single disability rated at 100 percent, the veteran is 
permanently housebound or meets applicable schedular criteria 
consisting 

of a single 100 percent rating with additional disability 
evaluated at 60 percent or more.  38 U.S.C.A. § 1521(e) (West 
1991); 38 C.F.R. § 3.351(a)(1) (2000).  A condition precedent 
to receiving monthly pension at the housebound rate is a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities (not including ratings 
based upon unemployability under §4.17 of Chapter 38).  
38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(2000).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
The Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment which consists of records 
generated in proximity to and since the claims on appeal.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

According to statements of record, the veteran argues that he 
is entitled to special monthly pension due to physical and 
mental disabilities that preclude him from taking care of 
himself and his disabled spouse.  He complains of a general 
deterioration of health with history of diabetes mellitus, 
hypertension and cerebral infarct.  His cerebral infarct 
resulted in residual disability of difficult speech, poor 
memory, generalized weakness and lower extremity weakness.

The veteran filed his claim for special monthly pension by 
means of a VA Form 21-2680 received in February 2000.  This 
certificate of examination, conducted in January 2000, 
reflects his complaint of difficulty performing normal 
activities of living inside and outside the home.  His 
physical examination revealed a posture affected by previous 
left hemispheric infarct.  He had a mild difficult gait.  His 
general nutritional state was good.  His blood pressure 
reading was 170/80 (systolic/diastolic).  He spent 12 hours 
of the day in bed.  He had loss of left upper 

extremity fine mobility, unsteadiness and difficulty with 
normal movements such as dressing and undressing.  He had 
limitation of motion of the lower extremities, secondary to 
imbalance, which caused difficulty with his locomotion and 
gait steadiness.  There were no gross deficits of the spine, 
but he did complain of episodes of frequent back pain and 
giving out.  His left hemispheric cardiovascular accident 
resulted in multiple slight deficiencies, such as dizziness, 
imbalance, slowed speech and locomotion, which affected his 
ability to care for himself and his disabled wife.  He was 
only able to leave his home for 2-3 hours at a time.  He had 
recently been counseled on the need for a cane.  He was given 
a diagnosis of old cardiovascular accident with left 
hemiparesis and slowed speech.  His physician certified that 
he required the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care.

In April 2000, the veteran underwent VA Aid and attendance 
examination.  He reported a history of cerebral accident, 
manifested by deviation of the mouth to the left, partial 
closure of the right lid, slurring of speech and weakness of 
legs, in November 1998.  He subsequently had difficulty with 
frequent coughing which could occur while eating as well as 
weakness of the legs with frequent episodes of falling 
backwards.  He used a cane to steady his gait.  He had to sit 
down in order to dress, but could shave while standing.  He 
admitted to being able to attend to activities of daily 
living and needs of nature by himself.  He had assistive 
sidewall bars installed in his bathtub.  His other medical 
history included elevated serum potassium levels with 
abnormal kidney function tests, arterial hypertension, 
glaucoma, excision of colonic polyps, hernia repair, 
hemorrhoids and appendectomy.  He also had insulin dependent 
diabetes mellitus with complaint of occasional episodes of 
low blood sugar levels with dizziness and diaphoresis, 
numbness and paresthesia of the legs, and nocturnal leg 
cramps.

The veteran was driven to the examination by his daughter.  
He presented as well-groomed in clean and casual attire.  He 
was not hospitalized or bed-ridden.  He enjoyed fairly good 
vision which was better than 5/200 in both eyes.  He appeared 

mentally sound and capable of managing his benefit payments.  
He was well-nourished with a well-developed build and erect 
posture.  His gait was normal.  He had blood pressure 
readings of 190/80, 196/80 and 198/80.  He was able to fully 
close his eyelids, and there was no evidence of ptosis.  He 
had no restrictions as to strength, coordination, ability for 
self-feeding, fastening clothing, bathing, shaving and 
toileting.  Thus far, he was able to carry out activities of 
daily living as well as to attend to needs of nature by 
himself without assistance.  He was able to walk well with 
adequate propulsion and balance, but claimed that he used a 
cane to avoid frequent episodes of falling backwards.  He was 
able to leave his home whenever necessary to purchase 
groceries and visit the pharmacy and Post Office.  He still 
drove his car.  He was given diagnoses of history of 
cerebrovascular accident with mild residuals, insulin 
dependent diabetes mellitus with peripheral neuropathy, 
history of hemorrhoids, history of left groin herniorrhaphy, 
history of appendectomy and glaucoma of the right eye under 
treatment.

The evidence in this case reflects the veteran's primary 
complaint of restricted use and weakness of the left upper 
and lower extremities due to a cerebrovascular accident in 
1998.  He has difficulty with activities such as dressing and 
undressing, and requires the use of a cane for ambulation.  
He also has difficulty with memory and speech.  He has a past 
medical history significant for insulin dependent diabetes 
mellitus with peripheral neuropathy, history of hemorrhoids, 
history of left groin herniorrhaphy, history of appendectomy 
and glaucoma of the right eye under treatment.  In January 
2000, his treating physician rendered an opinion that the 
veteran requires the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care.

However, the Board finds that the preponderance of the 
evidence establishes that the veteran's disabilities are not 
so disabling as to render him unable to care for himself.  
His statements of record and the medical findings of record, 
both private and VA, clearly show that he has functional use 
of his upper and lower extremities.  He feeds, dresses, 
shaves and attends to the needs of nature by himself.  He 
drives his car to obtain his groceries and run personal 
errands.  He is mentally competent and presents himself as 
clean and well-groomed.  He is not blind, bedridden or 
hospitalized.  The Board is cognizant of the private medical 
opinion certifying his need for aid and attendance, but finds 
that the private examination report findings are 
substantially outweighed by other objective evidence and 
cannot support a factual need for aid and attendance as 
defined by VA regulations.  38 C.F.R. § 3.352(a) (2000).  The 
Board also notes that the veteran's own lay descriptions of 
limitations are insufficient to establish a factual need for 
aid and attendance benefits.  In this respect, he concedes 
that he is capable of all aspects of self-care.  As such, the 
Board must deny entitlement to special monthly pension based 
on the need for aid and attendance of another person.

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board notes that the RO 
has assigned a 60 percent rating for insulin dependent 
diabetes mellitus with peripheral neuropathy, separate 10 
percent ratings for history of cerebrovascular accident with 
mild residuals and glaucoma of the right eye, and 
noncompensable ratings for history of appendectomy, history 
of left groin herniorrhaphy and history of hemorrhoids.  In 
the absence of at least one disability rated as 100 percent 
disabling, the provisions for special monthly pension at the 
housebound rate are not for consideration.  38 C.F.R. 
§ 3.351(d) (2000).  Even assuming, arguendo, that the veteran 
could meet the threshold criteria of a single 100 percent 
disability rating, he clearly has no other disability or 
combination of disabilities which would combine to 60 percent 
and both private and VA evaluations show that he is not 
permanently confined to his home or his immediate area, and 
he is not institutionalized.  The evidence clearly shows that 
he not only leaves the house, he even drives his own car.  
Thus, by a preponderance of the evidence, the Board finds 
that the veteran is not entitled to special monthly pension 
at the housebound rate.

In adjudicating this claim, the Board has considered VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b)), but finds that 
there is no doubt of material fact to be resolved in the 
veteran's favor.


ORDER

Entitlement to special monthly pension, based on the need for 
aid and attendance of another person or at the housebound 
rate, is denied.



		
	C.W. Symanski 
	Member, Board of Veterans' Appeals



 

